ORDER ENJOINING THE UNAUTHORIZED PRACTICE OF LAW
SHEPARD, Chief Justice.
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Admission and Discipline Rule 23, Section 8 and Admission and Discipline Rule 24, files its Verified Petition to Permanently Enjoin the Unauthorized Practice of Law by the Respondent, Clifton Tyrell, III, and an Application for Default Judgment.
And this Court, being duly advised that the Clerk of this Court issued notice to the Respondent but that the Respondent has not filed a return, now finds that the Commission's petition should be granted. Accordingly, we find that Clifton Tyrell, III, is not an attorney admitted to the practice of law in Indiana and that he has engaged in the unauthorized practice of law as alleged in the Commission's petition.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Clifton Tyrell, III, is hereby permanently enjoined from the unauthorized practice of law. In light of this, the Commission's application for default is deemed moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions set out in Admission and Discipline Rule 23, Section 3(d) as in the case of disbarment, suspension or public reprimand.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.